Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-7 and 9-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device having a cell part and a terminal part set in the device, the terminal part enclosing the cell part, the device comprising:
“the second semiconductor layer being of a second conductivity type and having an impurity concentration profile along a vertical direction including a plurality of peaks; an insulating layer provided on the second semiconductor layer, a gate electrode formed under the insulating layer in the cell part; 
an emitter electrode separated from the gate electrode in the cell part; and
an insulating film interposed between the gate electrode and the first semiconductor layer in the cell part,
wherein the second semiconductor layer is separated from the gate electrode, and a part of the first semiconductor layer is interposed between the gate electrode and the second semiconductor layer”.

Claims 2-7 and 18 depend from claim 1, and therefore, are allowed for the same reason as claim 1.

Regarding claim 9: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device having a cell part and a terminal part set in the device, the terminal part enclosing the cell part, the device comprising:
“a third semiconductor layer disposed at a side of the second semiconductor layer, the side opposite to a side of the cell part, the third semiconductor layer being of the second conductivity type and having a lower impurity concentration than the second semiconductor layer”.

Regarding claim 10: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device comprising: 
“the second semiconductor layer including a plurality of partial semiconductor layers separated in a vertical direction, the first semiconductor layer being interposed in a gap between the plurality of partial semiconductor layers, the plurality of partial semiconductor layers being of a second conductivity type; and an insulating layer provided on the second semiconductor layer’.

Claims 11-17 depend from claim 10, and therefore, are allowable for the same
reason as claim 10.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826